Exhibit 10.3
 
AMENDMENT
TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of December 31, 2008 by and between, LMI AEROSPACE, INC., a
Missouri corporation (the “Corporation”) and _______________________________
(“Employee”).


Whereas, the Corporation and Employee are parties to an employment agreement
between the Corporation and Employee dated as of _____________ (the “Employment
Agreement”), a copy of which is attached and incorporated herein by reference;


Whereas, the Corporation and Employee have agreed to amend the Employment
Agreement;


Whereas, Section 11 of the Employment Agreement provides that amendments thereto
must be in writing and signed by both parties;


NOW, THEREFORE, the Corporation and Employee do hereby agree to the following:


1.           Section 2(A) of the Employment Agreement is hereby deleted and
replaced with the following (no subsections of 2(A) are deleted, replaced or
revised unless otherwise specified in this Amendment to the Employment
Agreement):


(A)           The initial term of Employee's employment under this Agreement
shall commence on January 1, 2008 and shall terminate on January 1, 2011;
provided, however, that this Agreement shall be automatically extended for
additional terms of one year each unless not later than October 31 of any year
beginning in 2010, either party has given written notice to the other party of
its or Employee’s intention not to extend the term of this Agreement; and
provided, further, that the term of employment may be terminated upon the
earlier occurrence of any of the following events:


2.           Section 2(A)(7) of the Employment Agreement is hereby deleted and
replaced with the following:


(7)           At the Employee’s option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of his intention to
terminate the employment relationship.
 
If employment is terminated for any of the reasons set forth in subparagraphs
(3) through (7) of this section 2(A), Employee shall be entitled to receive only
the Base Salary (as that term is hereinafter defined) accrued but unpaid as of
the date of the termination and shall be ineligible to receive any additional
compensation or severance pay.  If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in paragraphs (3) through (7) of this section 2(A), subject to
the conditions set forth in paragraphs 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to Employee in an amount based upon his
length of service with the Corporation.  Specifically, the Corporation shall
provide Employee with six (6) months of Base Salary if he has less than five (5)
years of service with the Corporation as of the date of his termination and with
twelve (12) months of Base Salary if he has five (5) or more years of service
with the Corporation as of the date of his termination.  Such severance pay
shall be paid in equal monthly installments commencing immediately after the
termination.  Notwithstanding the foregoing, if at the time of Employee’s
termination, Employee is considered a ‘specified employee’ within the meaning of
Section 409A(a)(2) of the Code, and if any payment that Employee becomes
entitled to under this Agreement would be considered deferred compensation
subject to Section 409A of the Code, then no such payment shall be payable prior
to the date that is earlier of (1) six months and one day after Employee’s
termination, or (2) Employee’s death, and the initial payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for application of this provision.


3.           Section 2(C) of the Employment Agreement is hereby deleted and
replaced with the following Paragraph (C):


(C)           The severance pay provided for in section 2(A) and 2(B) of this
Agreement shall be paid in equal monthly installments commencing immediately
after the termination.  Notwithstanding the foregoing, if at the time of
Employee’s termination, Employee is considered a ‘specified employee’ within the
meaning of Section 409A(a)(2) of the Code, and if any payment that Employee
becomes entitled to under this Agreement would be considered deferred
compensation subject to Section 409A of the Code, then no such payment shall be
payable prior to the date that is earlier of (1) six months and one day after
Employee’s termination, or (2) Employee’s death, and the initial payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for application of this provision.  For purposes
of calculating the present value of the severance pay, the discount rate shall
be the prime rate quoted in the Wall Street Journal on the day the Corporation
elects to pay the present value of the severance pay in a lump sum.


4.           The first two sentences of Section 3(B) of the Employment Agreement
are hereby deleted and replaced with the following:


(B)           With respect to fiscal year 2008 of the Corporation, (i) provided
that Employee is employed under the terms of this Agreement as of the first day
of 2009, and (ii) the Corporation's "Annual Income from Operations" (as that
term is hereinafter defined) is more than the lesser of Fifteen Million Dollars
($15,000,000.00) or Sixty Percent (60%) of the Corporation’s annual budget for
Annual Income from Operations, the Corporation shall pay to Employee, in
addition to the Base Salary, an annual "Performance Bonus". Thereafter, with
respect to each complete fiscal year of the Corporation subsequent to 2008
during which (i) the Employee is employed under the terms of this Agreement as
of the first day of such next fiscal year, and (ii) the Corporation's "Annual
Income from Operations" (as that term is hereinafter defined) is more than Sixty
Percent (60%) of the Corporation’s annual budget for Annual Income from
Operations, the Corporation shall pay to Employee, in addition to the Base
Salary, an annual "Performance Bonus".


5.           All references in the Employment Agreement to the “Agreement” and
any other references of similar import shall henceforth mean the Employment
Agreement as amended by this Amendment.


6.           In the event of a conflict between the provisions of this Amendment
and the provisions of the Employment Agreement (without regard to this
Amendment), the provisions of this Amendment shall control.  All defined terms
appearing in this Amendment shall continue to have the same meaning as provided
in the Employment Agreement, unless modified by this Amendment.


7.           Except to the extent specifically amended by this Amendment, all of
the terms, provisions, conditions, covenants, representations and warranties
contained in the Employment Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.


8.           This Amendment shall be binding upon and inure to the benefit of
the Corporation and Employee and their respective heirs, executors,
administrators, legal administrators, successors and permitted assigns.


9.           This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Missouri (without reference to
conflict of law principles).




[Signatures follow on next page.]

 
 

--------------------------------------------------------------------------------

 

The parties have executed this Amendment to Employment Agreement as of the date
first above- written.



 
LMI AEROSPACE, INC.
     
(“Corporation”)
     
By:
     
Ronald S. Saks, President
           
(“Employee”)


